Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 9/24/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 10874304, 10213113, 10098546, 9861286, 9757040 and 9500635) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the photodiode array is further configured to perform a time-of-flight measurement based on a time difference between a first time in which the at least a portion of the array of laser diodes generate light and a second time in which the photodiode array receives the at least a portion of light reflected from the tissue comprising skin; the detection system further comprising a camera system coupled to the processor, wherein one or more optical filters and one or more adjustable lenses are 
As to claim 9, the prior arts alone or in combination fail to disclose the claimed limitations such as, “measure a phase shift of at least a portion of the light from the array of laser diodes reflected from the tissue relative to the portion of the light generated by the array to penetrate the tissue, (ii) measure time-of-flight of at least a portion of the light from the array of laser diodes reflected from the tissue relative to the portion of the light generated by the array to penetrate the tissue, (iii) generate one or more images of the tissue based at least in part on an amplitude of at least a portion of the light from the array of laser diodes reflected from the tissue, and (iv) detect oxy- or deoxy-hemoglobin in the tissue; the detection system configured to non-invasively measure blood in blood vessels within or below a dermis layer within the skin based at least in part on near-infrared diffuse reflection from the skin; wherein the measurement system is configured to measure one or more physiological parameters based at least in 
As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the detection system is configured to receive at least a portion of light reflected from the object, and wherein the detection system is configured to be synchronized to the at least a portion of the array of laser diodes comprising Bragg reflectors; wherein the detection system is further configured to perform a time-of-flight measurement based on a time difference between a first time in which the at least a portion of the array of laser diodes generate light and a second time in which the photodiode array receives the at least a portion of light reflected from the object; a camera system coupled to a lens system and the processor, the camera system configured to capture one or more images including at least a part of the object, and wherein the camera system comprises an illuminator comprising one or more light emitting diodes; wherein the remote sensing system is configured to generate a two-dimensional or three-dimensional mapping using at least a portion of the one or more images and at least a portion of the time-of-flight measurement; and wherein the remote sensing system is coupled to a smart phone or tablet, the smart phone or tablet comprising a wireless receiver, a wireless transmitter, a display, a voice input module, a speaker, a microprocessor and a touch screen” along with all other limitations of the claim. 





 

Claims 2-8, 10-15 and 17-20 are allowable due to their dependencies. 
The closest references, Islam (US PG Pub 2009/0204110) (cited in the IDS filed by the applicant), Islam et al.  (US 6381391) (cited in the IDS filed by the applicant), Holman (US PG Pub 2007/0078348) (cited in the IDS filed by the applicant) and Waarts et al. (US 6212310 B1) (cited in the IDS filed by the applicant) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886




/MD M RAHMAN/           Primary Examiner, Art Unit 2886